



Exhibit 10.1


EOG Resources, Inc.
Annual Bonus Plan


1. Purpose of the Plan. The Annual Bonus Plan (the “Plan”) of EOG Resources,
Inc. (the “Company”) is designed to enhance the Company’s ability to attract and
retain highly qualified employees and provide additional financial incentives to
employees to promote the success of the Company.


2. Eligibility. Eligibility under the Plan is limited to regular full-time and
regular part-time employees of the Company who are on the Company’s payroll when
bonus payments are made (“Participants”).


3. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company (the “Plan Administrator”), which shall
have the exclusive right, power and authority, in its sole and absolute
discretion, to administer the Plan and all related Plan documents. The Plan
Administrator is fully authorized and empowered to take any and all actions
which it deems necessary or appropriate to administer the Plan, including
without limitation, the authority to: (a) interpret the Plan; (b) determine the
applicable performance goals and bonus opportunities for each Participant; and
(c) determine bonus awards for each Participant. The Plan Administrator may,
however, delegate to the Executive Officers of the Company (as determined by the
Board of Directors of the Company for purposes of Regulation S-K) the authority
to determine the applicable performance goals, bonus opportunities and bonus
awards for Participants who are not Executive Officers of the Company.
Additionally, the Plan Administrator may, from time to time, adopt such rules,
regulations, definitions and forms consistent with the provisions of the Plan as
they may deem advisable to carry out and administer the Plan. All
interpretations and actions taken by the Plan Administrator in connection with
the administration of the Plan shall be final, conclusive and binding on all
persons having an interest in the Plan.


4. Performance Goals, Bonus Opportunities and Bonus Awards. Performance goals,
bonus opportunities and funding of bonus awards for a calendar year shall be
determined in the sole discretion of the Plan Administrator (subject to the
authority of the Plan Administrator, pursuant to Section 3, to delegate to the
Executive Officers of the Company the authority to determine the applicable
performance goals, bonus opportunities and bonus awards for Participants who are
not Executive Officers of the Company). Performance goals may be based on
Company-wide financial, operational and strategic performance measures;
financial, operational and strategic performance of one or more business units
of the Company; personal performance goals for a Participant; and/or such other
goals as may be determined by the Plan Administrator. The applicable performance
goals for a calendar year may differ among Participants. Awarding of bonuses for
a calendar year under the Plan shall be in the sole discretion of the Plan
Administrator based on the attainment of the applicable performance goals for
the year and other factors as they may determine in their sole discretion.


5. Form and Timing of Payment. Bonuses awarded at the discretion of the Plan
Administrator, pursuant to the Plan, to any Participant shall be paid on or
before March 15 of the year following the end of the applicable calendar year
for which the applicable performance goals were measured. Bonuses awarded shall
be paid in cash or, at the discretion of the Plan Administrator, in lieu of such
cash payments, in the form of Restricted Stock or Restricted Stock Units
(collectively, “Stock”) awarded under the terms of the Company’s 2008 Omnibus
Equity Compensation Plan, or a successor plan, or in any combination of cash and
Stock. In addition, the Plan Administrator may permit Participants who are
eligible to participate in the Company’s 409A Deferred Compensation Plan (or a
similar plan sponsored by the Company, if any) the option to defer the receipt
of the payment of a cash bonus awarded pursuant to the Plan in accordance with
the terms of such plan. Bonuses under the Plan are discretionary, not guaranteed
wages, and are not considered vested or determinable until paid. Nothing under
the Plan shall be construed to create an enforceable right to payment of a
bonus. Notwithstanding any other provision of the Plan, in the event that




--------------------------------------------------------------------------------





a Participant’s employment with the Company terminates for any reason prior to
the payment of a bonus, the Participant shall forfeit any right to receive such
bonus.


6. Unfunded Nature of the Plan. The Plan shall constitute an unfunded, unsecured
obligation of the Company to make bonus payments from its general assets in
accordance with the provisions of the Plan. The establishment of the Plan shall
not be deemed to create a trust. No Participant shall have any security or other
interest in any assets of the Company.


7. Prohibition Against Assignment or Encumbrance. No right, title, interest or
benefit hereunder shall ever be liable for or charged with any of the torts or
obligations of a Participant, or be subject to seizure by any creditor of a
Participant or any person claiming under a Participant. No Participant nor any
person claiming under a Participant shall have the power to sell, transfer,
pledge, anticipate or dispose of any right, title, interest or benefit hereunder
in any manner until the same shall have been actually distributed free and clear
of the terms of the Plan.


8. Plan Not an Employment Contract. Nothing in the adoption or implementation of
the Plan shall confer on any Participant any right to continued employment by
the Company or affect in any way the right of the Company to terminate a
Participant’s employment.


9. Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, termination programs
and/or indemnities or severance payments, welfare or other benefit plan of the
Company or of any subsidiary or affiliate of the Company, except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.


10. Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.


11. Withholding of Taxes. The Company shall have the right to deduct from any
payment made under the Plan any foreign, federal, state or local taxes required
by law to be withheld with respect to such payments.


12. Applicable Law. The Plan shall be governed and construed in accordance with
the laws of the State of Texas, except to the extent such laws are preempted by
an applicable federal law.


13. Rights of Company. Nothing contained in the Plan shall prevent the Company
from adopting or continuing in effect other compensation arrangements, which
arrangements may be either generally applicable or applicable only in specific
cases.


14. Effective Date. The Plan is adopted and effective as of January 1, 2019.


15. Amendment and Termination of the Plan. The Plan Administrator may modify or
terminate the Plan at any time without prior notice to or the consent of
Participants.






2